                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Samuel Shorter III,                           )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 6:19-cv-2403-TMC
       v.                                     )
                                              )                     ORDER
Michael Stephon, Associate Warden             )
Peoples,                                      )
                                              )
                       Defendants.            )

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983 alleging violations of his constitutional rights. (ECF No. 1). In accordance

with 28 U.S.C. § 636(b) and Local Civil Rule 73.02, D.S.C., this matter was referred to a magistrate

judge for pretrial handling. On September 20, 2019, the magistrate judge entered an Order alerting

Plaintiff that his complaint was subject to dismissal for failure to state a claim and allowing

Plaintiff fourteen days to correct the deficiencies identified therein. (ECF No. 12). Plaintiff filed

an amended complaint. (ECF No. 15). However, still finding that the Plaintiff’s complaint failed

to state a claim for relief, the magistrate judge issued a second Order alerting Plaintiff that his

complaint was subject to dismissal and allowing Plaintiff fourteen days to cure the described

deficiencies. (ECF No. 18). Plaintiff did not file a second amended complaint. Before the court is

the magistrate judge’s Report and Recommendation (“Report”), recommending that the court

dismiss the case with prejudice and without issuance and service of process. (ECF No. 23). Plaintiff

was advised of his right to file objections to the Report. Id. at 7. However, Plaintiff filed no

objections to the Report, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In


                                                  1
the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

         After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the magistrate judge’s Report (ECF No. 23), which is incorporated

herein by reference. Accordingly, the case is DISMISSED with prejudice* and without issuance

and service of process.

         IT IS SO ORDERED.


                                                                s/Timothy M. Cain
                                                                United States District Judge

Anderson, South Carolina
November 26, 2019


                                     NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




          *
             The magistrate judge specifically warned Plaintiff that failure to cure the deficiencies identified in the
Order found at docket entry 18 would result in the magistrate judge recommending dismissal with prejudice. (ECF
No. 18). Plaintiff did not file an amendment to cure the deficiencies. Accordingly, because the magistrate judge gave
Plaintiff an opportunity to amend and alerted Plaintiff of the consequences of not curing the deficiencies and because
Plaintiff failed to file any such amendment, the court finds dismissal with prejudice to be appropriate.

                                                          2
